Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a) because the drawings must show every feature of the invention specified in the claims. Figs. 35-40 should show “a pixel defining film that is disposed between the touch sensor and the light emitting element and between the touch sensor and the photoelectric conversion element” and “the barrier layer includes an opening that is aligned with the first opening” or the feature(s) should be canceled from claims 7 and 8.  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112 
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claim 7 recites the limitations “a pixel defining film that is disposed between the touch sensor and the light emitting element and between the touch sensor and the photoelectric conversion element”, which are not supported by the original disclosure. According to Figs. 35-40 of the drawing and [0271]-[0284] of the specification, applicant discloses a pixel defining film BNK, which is disposed under a touch sensor TS but on a same plane and in a same layer structure as a light emitting element OLED and a photoelectric conversion element OPD. Nowhere in the specification and drawing clearly disclose the pixel defining film BNK is disposed between the touch sensor TS and the light emitting element OLED and between the touch sensor TS and the photoelectric conversion element OPD. Therefore, claim 7 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art, at the time the application was filed, had possession of the claimed invention. Claims 8 and 9 are rejected as being dependent upon rejected base claim.

Claim 8 depends on claim 1. Claim 1 recites the limitation “a first opening exposing an emission region of the light emitting element”, and claim 8 further recites the limitation “a barrier layer disposed between the pixel defining film and the touch sensor, and wherein the barrier layer includes an opening that is aligned with the first opening perpendicularly to a substrate surface of the display panel”, which are not supported by the original disclosure. According to Figs. 35-40 of the drawing and [0276]-[0278] of the specification, applicant discloses a barrier layer BLS, which provides an opening to expose the light-receiving surface of the sensor pixel S. Therefore, the barrier layer includes an opening that is aligned with the second opening, not the first opening as claimed. For the reasons above, claim 8 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art, at the time the application was filed, had possession of the claimed invention. Claim 9 is rejected as being dependent upon rejected base claim.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-3, 6-7, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kubota (US 20210096678 A1).
	Regarding claim 1, Kubota (e.g., Figs. 21, 2-5, and 7-8) discloses a display panel comprising: 
a display area (e.g., Figs. 21B; display area 322A; [0367]-[0371]) in which a plurality of display pixels (e.g., pixels 21R, 21G, and 21B) including a light emitting element (light emitting element 190) are disposed; 
a sensing area (e.g., Figs. 21B; sensing area 322B; [0367]-[0371]) in which a plurality of display pixels (e.g., display pixels 21R, 21G, and 21B) including a light emitting element (light emitting element 190) and a plurality of sensor pixels (sensor pixels 22) including a photoelectric conversion element (photoelectric conversion element 110) are disposed; and 
a touch sensor (touch sensor comprising electrode line 251) disposed on the display area and the sensing area (e.g., Figs. 21B and [0370]), 
wherein the touch sensor includes at least one line (touch sensor comprising electrode line 251) that provides a first opening exposing an emission region of the light emitting element (e.g., Figs. 7-8 and 3-4; opening corresponding to display pixels 21R, 21G, and 21B) and a second opening exposing a light-receiving surface of the photoelectric conversion element (e.g., Figs. 7-8 and 3-4; opening corresponding to sensor pixels 22).

Regarding claim 2, Kubota (e.g., Figs. 21, 2-5, and 7-8) discloses the display panel of claim 1, wherein a display pixel resolution of the sensing area is less than that of the display area (e.g., Figs. 21B and 7-8; a density of display pixels 21R, 21G, and 21B in the sensing area 322B is less than a density of display pixels 21R, 21G, and 21B in the display area 322A, therefore, a display pixel resolution of the sensing area 322B is less than that of the display area 322A).

Regarding claim 3, Kubota (e.g., Figs. 21, 2-5, and 7-8) discloses the display panel of claim 1, wherein a pixels-per-inch (PPI) for the plurality of display pixels of the sensing area is less than a PPI of the plurality of display pixels of the display area (e.g., Figs. 21B and 7-8; pixels-per-inch of the display pixels 21R, 21G, and 21B in the sensing area 322B is less than pixels-per-inch of the display pixels 21R, 21G, and 21B in the display area 322A).

Regarding claim 6, Kubota (e.g., Figs. 21, 2-5, and 7-8) discloses the display panel of claim 1, wherein, between a display pixel (e.g., Fig. 7; pixel 21G) from the plurality of display pixels included in either the display area or the sensing area and a neighboring sensor pixel (e.g., Fig. 7; neighboring sensor pixel 22), a metal line of the touch sensor is closer to the sensor pixel (e.g., Fig. 7; a metal line 251 is closer to the sensor pixel 22).

Regarding claim 7, Kubota (e.g., Figs. 21, 2-5, and 7-8) discloses the display panel of claim 1, further comprising a pixel defining film (e.g., Figs. 2-5; pixel defining film 216 or 195) that is disposed between the touch sensor (e.g., Figs. 2-5; touch sensor line 251) and the light emitting element (e.g., Figs. 2-5; light emitting element 190) and between the touch sensor (e.g., Figs. 2-5; touch sensor line 251) and the photoelectric conversion element (e.g., Figs. 2-5; photoelectric conversion element 110) to define an emission region of a display pixel from the plurality of display pixels (e.g., Figs. 2-5 and 7-8; emission area corresponding to light emitting element 190) included in either the display area or the sensing area and the light-receiving surface of the photoelectric conversion element (e.g., Figs. 2-5 and 7-8; light receiving area corresponding to photoelectric conversion element 110).

Regarding claim 18, Kubota (e.g., Figs. 21, 16, 2-5, and 7-8) discloses a display device comprising: 
a display panel that includes a display area (e.g., Figs. 21B; display area 322A; [0367]-[0371]) in which a plurality of display pixels (e.g., pixels 21R, 21G, and 21B) including a light emitting element (light emitting element 190) are disposed, a sensing area (e.g., Figs. 21B; sensing area 322B; [0367]-[0371]) in which a plurality of display pixels (e.g., pixels 21R, 21G, and 21B) including a light emitting element (light emitting element 190) and a plurality of sensor pixels (sensor pixels 22) including a photoelectric conversion element (photoelectric conversion element 110) are disposed, and a touch sensor (touch sensor comprising electrode line 251) disposed on the display area and the sensing area (e.g., Figs. 21B and [0370]); and 
a fingerprint recognition processor (Fig. 16; control unit 301) configured to recognize a fingerprint based on a fingerprint pattern image obtained from the photoelectric conversion element (e.g., Fig. 16-17 and 19; fingerprint recognition), 
wherein the touch sensor (touch sensor comprising electrode line 251) includes a line that provides a first opening exposing an emission region of the light emitting element (e.g., Figs. 7-8 and 3-4; opening corresponding to display pixels 21R, 21G, and 21B) and a second opening exposing a light-receiving surface of the photoelectric conversion element (e.g., Figs. 7-8 and 3-4; opening corresponding to sensor pixels 22).

8.	Claims 1, 4-7, 10-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu (US 20210397806 A1).
Regarding claim 1, Lu (e.g., Figs. 1-14) discloses a display panel comprising: 
a display area (Fig. 1; display area AA; [0025]) in which a plurality of display pixels (display pixels; [0025]) including a light emitting element (light emitting element 350; [0025] and [0037]) are disposed; 
a sensing area (e.g., Figs. 2-3 and 6-7; fingerprint sensing area) in which a plurality of display pixels including a light emitting element (display pixels including light emitting element 350) and a plurality of sensor pixels including a photoelectric conversion element (sensor pixels including an optical sensor 800; [0083]) are disposed; and 
a touch sensor (touch sensor 900; [0062]) disposed on the display area and the sensing area (e.g., Figs. 4-7), 
wherein the touch sensor (touch sensor 900) includes at least one line (touch sensor comprising electrode line 910) that provides a first opening exposing an emission region of the light emitting element (e.g., Fig. 7; opening corresponding to display pixel including light emitting element 350) and a second opening exposing a light-receiving surface of the photoelectric conversion element (e.g., Fig. 7; opening corresponding to sensor pixel including an optical sensor 800).

Regarding claim 4, Lu (e.g., Figs. 1-14) discloses the display panel of claim 1, wherein the second opening (e.g., Figs. 6 and 7; opening exposing the optical sensor 800) is smaller than the first opening (e.g., Figs. 6 and 7; opening exposing the light emitting element 350).

Regarding claim 5, Lu (e.g., Figs. 1-14) discloses the display panel of claim 1,  wherein the touch sensor has a larger line width at a portion adjacent to a sensor pixel from the plurality of sensor pixels than at a portion adjacent to a display pixel from the plurality of display pixels included in either the display area or the sensing area (e.g., Fig. 7; touch electrode line 910 has a larger line width in the sensing area). 

Regarding claim 6, Lu (e.g., Figs. 1-14) discloses the display panel of claim 1, wherein (e.g., Fig. 7; R,G, and B subpixel arrangement; [0085]), between a display pixel (e.g., Fig. 7; G subpixel) from the plurality of display pixels included in either the display area or the sensing area and a neighboring sensor pixel (e.g., Fig. 7; neighboring R or B subpixel), a metal line of the touch sensor is closer to the sensor pixel (e.g., Fig. 7; touch electrode line 910 is closer to the sensor pixel).

Regarding claim 7, Lu (e.g., Figs. 1-14) discloses the display panel of claim 1 (pixel defining film in claim 7 is interpreted in accordance with specification), further comprising a pixel defining film (pixel defining film 340) that is disposed between the touch sensor (touch sensor line 900) and the light emitting element (light emitting element 350) and between the touch sensor (touch sensor line 900) and the photoelectric conversion element (optical sensor 800) to define an emission region of a display pixel from the plurality of display pixels (emission area corresponding to light emitting element 190) included in either the display area or the sensing area and the light-receiving surface of the photoelectric conversion element (light receiving area corresponding to optical sensor 800).

Regarding claim 10, Lu (e.g., Figs. 1-14) discloses the display panel of claim 1, further comprising a color filter array (color filter array 520) disposed on the touch sensor (touch sensor 900), wherein the color filter array (color filter array 520) includes a color filter (R, G, and B color filter 520) facing the emission region of the light emitting element (light emitting element 350), a black matrix (black matrix 510) disposed at a boundary between subpixels (R, G, B subpixels) of the display pixel and at a boundary between a display pixel (R, G, B subpixels) from the plurality of display pixels included in either the display area or the sensing area and the sensor pixel (fingerprint sensor pixel), and wherein the black matrix (black matrix 510) includes an opening (black matrix 510 includes an opening) aligned with the first opening (touch electrodes 900 includes an opening to transmit light emitted from OLED) perpendicularly to a substrate surface of the display panel (substrate 110 of display panel 100).

Regarding claim 11, Lu (e.g., Figs. 1-14) discloses the display panel of claim 10, wherein: the color filter array (color filter array 520) further includes an auxiliary filter (e.g., Figs. 10-12; G filter 520) facing the light-receiving surface of the photoelectric conversion element (optical sensor 800); and the auxiliary filter (G filter) includes at least one of a color filter for color sense correction, a color filter that passes only wavelengths of light generated from a subpixel driven as a light source in a fingerprint sensing mode, and an infrared cutoff filter (e.g., Figs. 10-12; G filter). 

Regarding claim 12, Lu (e.g., Figs. 1-14) discloses the display panel of claim 10, wherein the touch sensor (touch sensor 900) includes a line (touch electrode line 910) that includes a plurality of micro holes (holes 502) facing the light-receiving surface of the photoelectric conversion element (optical sensor 800).

Regarding claim 13, Lu (e.g., Figs. 1-14) discloses a display panel comprising: 
a display area (Fig. 1; display area AA; [0025]) in which a plurality of display pixels (display pixels; [0025]) including a light emitting element (light emitting element 350; [0025] and [0037]) are disposed; 
a sensing area (e.g., Figs. 2-3 and 6-7; fingerprint sensing area) in which a plurality of display pixels including a light emitting element (display pixels including light emitting element 350) and a plurality of sensor pixels including a photoelectric conversion element are disposed (sensor pixels including an optical sensor 800; [0083]); and 
a touch sensor (touch sensor 900; [0062]) disposed on the display area and the sensing area (e.g., Figs. 4-7), 
wherein the touch sensor (touch sensor 900) includes a line that has different line widths in part in the sensing area (e.g., Fig. 7; touch electrode line 910 has different line widths in the sensing area).

Regarding claim 14, Lu (e.g., Figs. 1-14) discloses the display panel of claim 13, wherein the line of the touch sensor (Fig. 4; touch sensor 900) has a same line width in the display area (e.g., Figs. 7-8 and 10-12).

Regarding claim 15, Lu (e.g., Figs. 1-14) discloses the display panel of claim 13, wherein the line of the touch sensor has a larger line width at a portion adjacent to the sensor pixel than at a portion adjacent to a display pixel from the plurality of display pixels included in either the display area or the sensing area in the sensing area (e.g., Fig. 7; touch electrode line 910 has a larger line width in the sensing area).

Regarding claim 16, Lu (e.g., Figs. 1-14) discloses the display panel of claim 13, wherein (e.g., Fig. 7; R,G, and B subpixel arrangement; [0085]), at a boundary between a green subpixel (e.g., Fig. 7; G subpixel) and a neighboring subpixel (e.g., Fig. 7; R or B subpixel) of a color other than green in the display area, the line of the touch sensor (e.g., Fig. 7; line 700 of the touch electrode line 910) is disposed closer to the green subpixel (e.g., Fig. 7; G subpixel).

Regarding claim 17, Lu (e.g., Figs. 1-14) discloses the display panel of claim 16, wherein an emission region of the green subpixel (e.g., Fig. 7; G subpixel) is smaller than that of a non-green subpixel (e.g., Fig. 7; R or B subpixel).

Regarding claim 18, Lu (e.g., Figs. 1-14) discloses a display device comprising: 
a display panel that includes a display area (Fig. 1; display area AA; [0025]) in which a plurality of display pixels (display pixels; [0025]) including a light emitting element (light emitting element 350; [0025] and [0037]) are disposed, a sensing area (e.g., Figs. 2-3 and 6-7; fingerprint sensing area) in which a plurality of display pixels including a light emitting element (display pixels including light emitting element 350) and a plurality of sensor pixels including a photoelectric conversion element (sensor pixels including an optical sensor 800; [0083]) are disposed, and a touch sensor (touch sensor 900; [0062]) disposed on the display area and the sensing area (e.g., Figs. 4-7); and 
a fingerprint recognition processor (control unit; [0083]) configured to recognize a fingerprint based on a fingerprint pattern image obtained from the photoelectric conversion element (e.g., Figs. 2, 6, and 9; fingerprint recognition), 
wherein the touch sensor (touch sensor 900) includes a line (touch sensor comprising electrode line 910) that provides a first opening exposing an emission region of the light emitting element (e.g., Fig. 7; opening corresponding to display pixel including light emitting element 350) and a second opening exposing a light-receiving surface of the photoelectric conversion element (e.g., Fig. 7; opening corresponding to sensor pixel including an optical sensor 800).

Regarding claim 20, Lu (e.g., Figs. 1-14) discloses the display device of claim 18, wherein the touch sensor includes a line that has different line widths in part in the sensing area (e.g., Fig. 7; touch electrode line 910 has different line widths in the sensing area).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
10.	Claims 8-9 are rejected under 35 U.S.C. 103 as unpatentable over Kubota (US 20210096678 A1) in view of Xu (US 20210376003 A1).
Regarding claim 8, Kubota (e.g., Figs. 21, 2-5, and 7-8) discloses the display panel of claim 1, but does not disclose the a barrier layer as claimed. However, Xu (e.g., Fig. 17) discloses a display panel similar to that disclosed by Kubota, further comprising a barrier layer (barrier layer BM 30) disposed between the pixel defining film (pixel defining film 21) and the touch sensor (touch sensor layer 26), and wherein the barrier layer (barrier layer BM 30) includes an opening (opening K2) that is aligned with the first opening perpendicularly to a substrate surface of the display panel (touch electrode MT forms an opening  for light detection). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Xu to the display device of Kubota. The combination/motivation would be to reduce unwanted light signal and improve detection sensitivity of the fingerprint sensor.

Regarding claim 9, Kubota in view of Xu discloses the display panel of claim 1, wherein the barrier layer includes an organic insulating material colored in black or a metal. Xu (e.g., Fig. 17) discloses the barrier layer is a black matrix layer (BM 30), but does not disclose the black matrix layer includes an organic insulating material colored in black or a metal. However, Kubota discloses the black matrix layer includes an organic insulating material colored in black or a metal ([0104]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Xu to the display device of Kubota for the same reason above.

11.	Claims 10-11 are rejected under 35 U.S.C. 103 as unpatentable over Kubota (US 20210096678 A1) in view of Du (CN 111725264 A).
Regarding claim 10, Kubota (e.g., Figs. 21, 2-5, and 7-8) discloses the display panel of claim 1, Kubota ([0104]) discloses the display panel further comprising a color filter array and a black matrix. The examiner further cites Du as a reference. Du (Figs. 1-4) discloses a display panel similar to that disclosed by Kubota, further comprising a color filter array (color filter array 127) disposed on the touch sensor (touch sensor M1), wherein the color filter array (color filter array 127) includes a color filter (R, G, and B color filter 1272) facing the emission region of the light emitting element (OLED 1220), a black matrix (black matrix 124) disposed at a boundary between subpixels (R, G, B subpixels) of the display pixel and at a boundary between a display pixel (R, G, B subpixels) from the plurality of display pixels included in either the display area or the sensing area and the sensor pixel (sensor pixel 10), and wherein the black matrix (black matrix 124) includes an opening (black matrix 124 forms an opening) aligned with the first opening (touch electrodes M1 form an opening to transmit light emitted from OLED) perpendicularly to a substrate surface of the display panel (e.g., Figs. 1-4). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Du to the display device of Kubota. The combination/motivation would be to provide a colorful display device integrated with a touch sensor and a fingerprint sensor.

Regarding claim 11, Kubota in view of Du discloses the display panel of claim 10, Du (Figs. 3-4) discloses wherein: the color filter array (color filter array 127) further includes an auxiliary filter (filter 1270) facing the light-receiving surface of the photoelectric conversion element (optical sensor 10a); and the auxiliary filter (filter 1270) includes at least one of a color filter for color sense correction, a color filter that passes only wavelengths of light generated from a subpixel driven as a light source in a fingerprint sensing mode, and an infrared cutoff filter ([0036]; color filter 1270). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Du to the display device of Kubota. The combination/motivation would be to reduce unwanted light signal and improve detection sensitivity of the fingerprint sensor.

12.	Claim 12 is rejected under 35 U.S.C. 103 as unpatentable over Kubota (US 20210096678 A1) in view of Zhao (US 20210041969 A1).
Regarding claim 12, Kubota (e.g., Figs. 21, 2-5, and 7-8) discloses the display panel of claim 1, but does not disclose wherein the touch sensor includes a line that includes a plurality of micro holes facing the light-receiving surface of the photoelectric conversion element. However, Zhao (e.g., Figs. 1-3) discloses a display panel similar to that disclosed by Kubota, wherein the touch sensor includes a line that includes a plurality of micro holes (Fig. 3; touch line 101 including a plurality of holes) facing the light-receiving surface of the photoelectric conversion element (Figs. 1-3 and [0106]; e.g., optical sensing element for fingerprint detection). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Zhao to the display device of Kubota. The combination/motivation would be to increase a light transmission when a display device is integrated with a touch sensor and an optical fingerprint sensor.

13.	Claim 19 is rejected under 35 U.S.C. 103 as unpatentable over Kubota (US 20210096678 A1) in view of Yoo (US 20220069034 A1) and further in view of Jeon (US 20210376009 A1).
Regarding claim 19, Kubota (e.g., Figs. 21, 2-5, and 7-8) discloses the display device of claim 18, wherein a display pixel resolution of the sensing area is less than a display pixel resolution of the display area (e.g., Figs. 21B and 7-8; a density of display pixels 21R, 21G, and 21B in the sensing area 322B is less than a density of display pixels 21R, 21G, and 21B in the display area 322A, therefore, a display pixel resolution of the sensing area 322B is less than that of the display area 322A), but does not disclose wherein the display panel further includes: a second sensing area as claimed. However, Yoo (e.g., Fig. 1) discloses a display panel similar to that disclosed by Kubota, comprising a first sensing area in which an optical fingerprint sensor is disposed. Yoo (e.g., Fig. 20) further discloses the display panel further includes a first sensing area SA in which a fingerprint sensor is disposed and a second sensing area CA in which a camera is disposed. Yoo ([0255] and [0258]) discloses wherein a display pixel resolution of the sensing area and the second sensing area is less than a display pixel resolution of the display area, but does not expressly discloses second sensing area that includes a plurality of light transmitting portions and a plurality of display pixels spaced apart from each other with the light transmitting portions interposed therebetween. However, Jeon discloses a display panel further includes: a second sensing area (e.g., Fig. 1; sensing area CA1 or CA2) that includes a plurality of light transmitting portions (e.g., Figs. 4 and 6; light transmitting portions TA1 or TA2) and a plurality of display pixels (e.g., Figs. 4 and 6; display pixels Pr, Pg, and Pb)  spaced apart from each other with the light transmitting portions interposed therebetween (e.g., Figs. 4 and 6); and a touch sensor (e.g., Fig. 2; touch sensor 40) disposed on the second sensing area (e.g., Fig. 2; sensing area CA1 or CA2), wherein the display panel further includes an optical sensor (e.g., Fig. 2;optical sensor COMP1 or COPM2) disposed under the second sensing area (e.g., Fig. 2; sensing area CA1 or CA2) of the display panel; and wherein a display pixel resolution of the sensing area and the second sensing area is less than a display pixel resolution of the display area (e.g., Figs. 1 and 4-6; sensing area CA1 or CA2 has less display pixels than normal display area). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Yoo and Jeon to the display device of Kubota. The combination/motivation would be to provide a display device is integrated with a touch sensor, an optical fingerprint sensor, and a camera.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691